Citation Nr: 0818544	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-35 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1960 to August 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina.  


FINDING OF FACT

The veteran has Level II left ear hearing acuity and Level 
III right ear hearing acuity.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

The appropriate evaluation for a hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, as shown by audiometry, 
including a controlled speech discrimination test (Maryland 
CNC), and puretone audiometry, by a state-licensed 
audiologist.  See 38 C.F.R. § 4.85.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  Id. 

Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  One exceptional 
pattern of hearing impairment occurs when the puretone 
thresholds in each of the four frequencies (1,000, 2,000, 
3,000 and 4,000 Hertz) are 55 decibels or greater.  Another 
occurs when the puretone threshold at 1000 hertz is 30 
decibels or less, and the threshold at 2000 hertz is 70 
decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is 
then used to determine the rating assigned by combining the 
Roman numeral designations for hearing impairment of each 
ear.

History and analysis

The veteran submitted his claim for service-connection for 
bilateral hearing loss in August 2004.  The April 2005 Rating 
Decision on appeal granted the veteran service connection for 
bilateral hearing loss and assigned an initial rating of zero 
percent, effective from August 9, 2004.  Since the veteran's 
appeal stems from an original rating decision grant of 
service connection, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as staged ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

A February 2005 VA audiological examination report shows 
bilateral hearing loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
55
60
70
LEFT
25
40
45
55
55

The right ear average puretone threshold was 58 decibels and 
speech recognition was 88 percent.  Under Table VI, such 
hearing acuity is considered Level III.  The left ear average 
puretone threshold was 49 decibels and speech recognition was 
88 percent.  Under Table VI, such hearing acuity is 
considered Level II.  Combining the hearing level 
designations for the two ears under Table VII results in a 
zero percent rating under Code 6100.  38 C.F.R. § 4.85, Table 
VII.

A private audiogram from May 2005 shows hearing loss, but the 
report is not in the format necessary for evaluation of a VA 
disability rating.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (Court unable to determine whether the Board 
accurately applied regulatory standard when only audiograph, 
not numeric, test results were of record).  In addition, the 
record does not clearly indicate that this testing meets all 
the requirements of 38 C.F.R. § 4.85(a).  Nonetheless, the 
private report appears to indicate a degree of hearing loss 
very similar to that shown on VA testing in February 2005.  

In this case the veteran is not shown to have an exceptional 
pattern of hearing impairment as described by 38 C.F.R. 
§ 4.86.

The veteran's condition is currently insufficient to 
establish entitlement to a compensable rating because the 
rating of hearing loss disability involves the mechanical 
application of the rating schedule to numeric designations 
assigned to official audiometry results.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Consequently, under the entire time period under 
consideration the Board finds that the disability picture for 
the veteran's service-connected hearing loss does not merit a 
compensable rating.  See Fenderson, supra.  In light of the 
above, a compensable initial rating is not warranted.  38 
C.F.R. § 4.7.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The timing notification 
requirements listed in 38 C.F.R. § 3.159 should include all 
downstream issues of the claim.  (i.e., the initial-
disability-rating and effective-date elements of a service-
connection claim).  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

As for the duty to notify, in an August 2004 letter sent 
before the issuance of the rating decision granting service 
connection, the veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence concerning the claimed 
hearing loss disability.  The Board notes that VAOPGCPREC 8-
2003 held that, if, in response to notice of its decision on 
a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  Furthermore, the 
veteran was sent a letter in March 2006 which provided him 
information regarding initial-disability-ratings and 
effective-date elements of a claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  This letter informed him 
of information and evidence necessary to substantiate an 
increased rating claim; informed him of the information that 
VA will seek to provide; informed him of the information that 
the veteran is expected to provide; and asked the veteran to 
submit any evidence in his possession pertinent to his claim.  

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and provided 
the veteran a VA audiometric examination.  The VA also 
obtained private medical records and the veteran provided a 
private medical record.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal and he has done so.  Neither the veteran nor his 
representative have indicated that there are any additional 
pertinent records to support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


